Title: From George Washington to James McHenry, 22 July 1798
From: Washington, George
To: McHenry, James

 

Dear Sir,
Mount Vernon 22d july 1798.

Your favour of the 18th was brought by the Post of yesterday.
The nominations, according to your list, will be agreeable to me; although I retain the opinion, that Colo. Smith is better calculated for a command in the line, than for Adjutant General. But what have you done respecting the Quarter Master General? I hope, and trust, it is not intended to Overlook the character I recommended in pointed terms; than whom, I will confidently add, one more adequate is not to be found in the U. States, let the Operations of the Army be in what quarter it will; nor so fit, if they be in the States South of Maryland; as he knows and is known by, every one in those Regions, being the Deputy Quarter Master General, under General Green, in all his active movements; and as much esteemed as he is extensively known. In a word, if this appointment does not take place after my explanations, (which I was careful to have well understood, respecting this Officer); and after it was given specially, in charge to you, to consult me thereon, I shall feel very much hurt, on the general ground I took; and more so, by confiding with certainty that that Officer, for the reasons I assigned, would be made agreeable to me, I wrote to Colo. Carrington & received the answer herewith enclosed; which may be returned after the proper use is made of it.
I desire it may be understood that my prediliction for this Gentleman proceeds from no other cause than a full conviction of his fitness to fill the Office to which he was assigned, in my mind; for being seperated from the main army he is infinitely better known to me by character, than from personal acquaintance (which in fact is slight)—and from the steady & firm support he has given to the Government ever since. Such a character, with his Military knowledge, intelligence and experience in the duties of Quarter Master, would render him an acquisition to any army; and the only fear I had, was, that he would decline accepting it. The present Qr Master Wilkins (I think his name is) may be adequate to the Civil duties of that Office, & while the present Troops are doing Garrison duty in the Western Country, little more is necessary; but bring him to an assembled, & moving army in the field, where Incampments & a thousand Military duties would be thrown upon

him, and he would be found altogether incompetent, from an entire unacquaintedness with the Scenes.
By what circuitous rout did you come at, Severe, in the Wilderness? He may be an estimable character for ought I know, but from the Impression I have of him, he is better qualified to cut off Indians, than to discipline an Army and lead Brigades to the mouths of Cannon. But as I may have mistaken his character, I shall halt here, in my strictures on it.
Also enclosed, you will receive a letter from John Tayloe Esqr. to me; whom you must know by character, being the brother of Mrs Lloyd, & Soninlaw to Mr Ogle of Annapolis. He is among the most wealthy & respectable men in this State; active, zealous & attentive to whatever he undertakes; on the Western expedition, against the Insurgents, he commanded a Troop of horse, and (I believe, but am not sure) was Aid to the Commander in Chief. What he looks to now, beyond the expression of his letter, I know not; with respect to the more definite part of it, I have one answer—and that has been, & will be given to every application (unless some very particular one should come forward)—namely, that until I take the field, or am in a situation to require Aids, I shall hold myself perfectly disengaged, and free; as in the choice of my (established ones) there are many considerations, besides the mere indulgence of my wishes, to be combin’d. In addition to this, I have informed Mr Tayloe that I would transmit his letter to you; to be laid before the President; not doubting but that it would give him, as it had done me, pleasure to find Gentlemen in his situation, and Independent fortunes, stepping forward at such a Crisis with a tender of their Services. I presume, he would prefer an Appointment in the Cavalry—and I have no doubt that he could raise a very fine Troop: but whether he would be satisfied with that, or whether more could be offered with due attention to the old Cavalry Officers of known and acknowledged celebrity, I am not prepared to decide. Possibly, such an appointment, with the Priviledge of chusing his own Lieutenant & Cornet, might induce his acceptance. And here, I will take the liberty of giving it as my opinion once for all, that when the President has fixed upon Officers of established character to Command Companies—Gentlemen who prise their own honour, and the reputation of their Company, that it would be good policy to let them chuse, or at least to recommend, their own Subalterns; It would facilitate recruiting—contribute much

to the harmony of the Company; and if the Captain himself is properly chosen, it may be relied on that he will be cautious not to hazard his own, and the reputation of his company with bad Officers if known, or even suspected, to be unfit for his purpose.
I do not recollect enough of the present Officers in the Cavalry, or of those who have been disbanded, to say with decision which of them is best entitled to the Commd of that Corps; but I have no hesitation in declaring it as my opinion, that Major Talmadge (formerly of Sheldons horse) would not disgrace it, & is to be preferred to his former Colonel.
In furnishing the list I gave you, when here, from whom Field Officers might be selected for the Corps to be raised, I omitted (not seeing his name enrolled) Major Ragsdale of the Artillery. His character in that Corps, I am told, stood high. How it has happened that he is yet in the background, whether from choice, or because he has been overlooked, I am unable to say. He is of this State, as Talmadge is of New York.
A Lieutt Marsteller (at present of the Troop of Horse, in Alexandria) has been recommended to me as a man wishing, and deserving of an Appointment in the Army, about to be raised. A Doctr Peyton, son of a very worthy man, and brother to two of the best Officers in Lee’s Corps of horse during the Revolution War, has also applied for a birth in the Medical line. I have answered, that appointments are not with me—that recommendations accompanying my letters to them should go to the President direct, or through the Secretary of War. Possibly you may see these. They must speak for themselves. The first is well spoken of as an Officer and Gentleman. He was in the horse on the Western Expedition, and by accident received a wound. The other (Doctr Peyton) is but lately returned from an absence of five years, in Europe, I believe in the Study of Physick. I have also been told that the Captn (Young) of the Alexandria Troop is desirous of employment, but as his application has not been direct, I but barely mention the fact. Doctr Craik did say something too, respecting his Son (who was in my family) going into the Army, but as nothing definite passed I shall say nothing more on the Subject. His Son in law West (Major in one of the Uniform Corps) is desirous in case the Provisional Army is raised, of obtaining an Appointment therein.
And now, having laid before you every thing that has occur’d to

me—I shall add no more, at present, than that I am Your Obedt & Affecte Servant

Go: Washington


P.S. I do not know whether Mr Edwd Rutledge would come forward, or not; but I know of none exceptg Genl Knox who would Comd the Corp of Artillery more respectably.

